443 F.2d 70
UNITED STATES of America, Plaintiff-Appellee,v.Lary VON ZAMFT, Defendant-Appellant.
No. 30535.
United States Court of Appeals, Fifth Circuit.
June 15, 1971, Rehearing Denied and Rehearing En Banc DeniedSept. 16, 1971.

Samuel E. Smith, Von Zamft & Smith, Saul T. Von Zamft, Miami, Fla., Harold Ungerleider, Miami, Fla., for appellant.
Robert W. Rust, U.S. Atty., Kenneth G. Oertel, Asst. U.S. Atty., Miami, Fla., for appellee.
Appeal from the United States District Court for the Southern District of Florida, William O. Mehrtens, District Judge.
Before COLEMAN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966